DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Inventive Group I, represented by Claims 1-10 and 15-20, in the reply filed on 3/19/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Steenson (PGPub. 2011/0031785).
With regard to Claim 1:
Steenson discloses: An armrest assembly (10; [0041, 0050-0058]) comprising:(a) a main body (34) extending from a first end to a second end; (b) a proximal adjustment assembly (50) disposed at the first end of the main body, wherein the proximal adjustment assembly is configured to rotate the main body about a first axis (Ref 50 allows Ref 34 to rotate 
With regard to Claim 2:
Steenson discloses: wherein the first axis is parallel to the third axis (Figs. 7-8; [0052-0053]).
With regard to Claim 3:
Steenson discloses: wherein the second axis is orthogonal to the first axis and the third axis (Figs. 7-8; [0052-0053]).
With regard to Claim 4:
Steenson discloses: wherein the second axis is orthogonal to the third axis (Figs. 7-8; [0052-0053]).
With regard to Claim 5:
Steenson discloses: wherein the distal adjustment assembly includes a bearing assembly (48) coupled with a breakaway assembly (54, 72), wherein the arm pad is connected to the bearing assembly (Fig. 10; [0052-0058]).
With regard to Claim 6:
Steenson discloses: wherein the breakaway assembly is configured to unlock movement of the arm pad in response to a weight on arm pad above a weight threshold (since Ref 54 and 72 are part of Ref 80 which is disclosed as a pivot means for Ref 40, see [0053], it is inherent that Ref 54 and 72 are configured to unlock movement of Ref 40 in response to a certain amount of force/pressure/weight).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steenson in view of Thisius (US Pat. No. 7,004,546).
With regard to Claim 15:
Steenson discloses: An armrest assembly (10) configured to releasably lock with an examination platform, the armrest assembly comprising:(a) a main body (34) extending from a first end to a second end; (b) a proximal adjustment assembly (50) disposed at the first end of the main body, wherein the proximal adjustment assembly is configured to selectively move the main body between a first main body position and a second main body position (Fig. 8; [0052]); (c) a distal adjustment assembly (42) disposed at the second end of the main body; (d) an arm 
However Steenson does not explicitly disclose: and wherein the distal adjustment assembly is prevented from moving the arm pad between the first lateral position and the second lateral position when the arm pad is in the default position.
Nevertheless Thisius teaches a movable armrest that has a default position (position A in Fig. 1) wherein the armrest is prevented from movement via a locking mechanism (Figs. 2-4, Ref 16) and a non-default position wherein the arm is capable of movement (Col 3 lines 5-25), for the purpose of providing an armrest that can be easily retracted and stowed away when not needed and locked in a stable position when needed.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Steenson with the teachings of Thisius to have a locking mechanism on/near Ref 42 designed to prevent movement of Ref 40 when Ref 40 is in an upright position, such that the modification yields: “and wherein the distal adjustment assembly is prevented from moving the arm pad 
With regard to Claim 17:
Steenson (as modified above) discloses the invention as described above.
Furthermore Steenson discloses: further comprising a connector arm (14, 16, 26) having a first end and a second end, wherein the first end is secured to the proximal adjustment assembly (see where Ref 26 connects to Ref 50 via Ref 30 in Fig. 4), wherein the second end is configured to releasably lock with an examination platform (see how Ref 14 can be attached to a chair via Ref 15 in Fig. 2).
Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steenson in view of Thisius and in further view of Lee (PGPub. 2010/0033005).
With regard to Claim 16:
Steenson (as modified above) discloses the invention as described above.
However Steenson does not explicitly disclose: wherein the proximal adjustment assembly comprises a proximal button configured to selectively move between a first proximal button position and a second proximal button position, wherein the main body is free to move between the first main body position and the second main body position when the 
Nevertheless Lee teaches an adjustable armrest (Figs. 1-2) comprising control buttons (21, 22) disposed on a proximal end of the armrest that are configured to control the movement of the armrest ([0019-0022]), for the purpose of allowing a user to easily control the placement and position of the armrest by themselves.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Steenson (as modified above) to have a button to control, permit, and lock the movement of the various arm members, such that the modification yields: “wherein the proximal adjustment assembly comprises a proximal button configured to selectively move between a first proximal button position and a second proximal button position, wherein the main body is free to move between the first main body position and the second main body position when the proximal button is in the first proximal button position, wherein the main body is prevented from moving 220128533.0716917 between the first main body position and the second main body position when the proximal button is in the second proximal button position”, for the purpose of allowing a user to easily control the placement, position, and movement of the armrest by themselves.
With regard to Claim 18:
Steenson (as modified above) discloses the invention as described above.
However Steenson does not explicitly disclose: wherein the distal adjustment assembly comprises a distal button configured to selectively move between a first distal button position and a second distal button position, wherein the arm rest is free to move between the first lateral position and the second lateral position when the distal button is in the first distal button position, wherein the arm rest is prevented from moving between the first lateral position and the second lateral position when the distal button is in the second distal button position.
Nevertheless Lee teaches an adjustable armrest (Figs. 1-2) comprising control buttons (21, 22) disposed on a proximal end of the armrest that are configured to control the movement of the armrest ([0019-0022]), for the purpose of allowing a user to easily control the placement and position of the armrest by themselves.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Steenson (as modified above) to have a button to control, permit, and lock the movement of the various arm members, such that the modification yields: “wherein the distal adjustment assembly comprises a distal button configured to selectively move between a first distal button position and a second distal button position, wherein the arm rest is free to move .
Allowable Subject Matter
Claims 7-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892 Notice of References Cited form for a complete list of pertinent prior art made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017.  The examiner can normally be reached on Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
/RAHIB T. ZAMAN/
Examiner
Art Unit 3673